UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-30976
                         Summary Calender


                          LOUIS NELSON,

                                              Plaintiff-Appellant,


                              VERSUS


                         STAR ENTERPRISE,

                                               Defendant-Appellee.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                           (98-CV-1557-T)
                            June 15, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*



      Louis Nelson appeals the district court’s grant of summary

judgment for Star Enterprise dismissing Nelson’s claims of race

discrimination and retaliation.   The claims arose out of Nelson’s

employment with Star Enterprise and its decisions to not promote

Nelson.   Star Enterprise points to legitimate non-discriminatory



  *
   Pursuant to 5TH Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH Cir. R. 47.5.4.
reasons for the failure to promote in the record.   Nelson contends

that evidence introduced in an untimely opposition to summary

judgment demonstrates that Star Enterprise’s proffered reasons were

pretextual and that the district court erred by failing to consider

this evidence.   District courts have broad discretion to consider

untimely oppositions to motions for summary judgment.   See Hetzel

v. Bethlehem Steel Corp., 50 F.3d 360, 367 (5th Cir. 1995); Lowndes

v. Global Marine Drilling Co., 909 F.2d 818 (5th Cir. 1990).   It is

undisputed that Nelson’s opposition was untimely filed.    We hold

that the district court did not abuse its discretion in treating

Star Enterprise’s motion for summary judgment as unopposed in that

the opposition was untimely filed.   The evidence submitted in the

untimely motion is thus not properly part of the record on appeal.

See Figgie Intl. Inc. v. Bailey, 25 F.3d 1267, 1273 n.21 (5th Cir.

1994).

     Having carefully reviewed the record properly before this

court and studied the briefs of counsel, we AFFIRM for essentially

the reasons set forth by the district court in its Memorandum Order

dated August 5, 1999.